Cuyahoga App. No. 79827. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Cuyahoga County. It appearing to the court that the appellees herein also filed a copy of the court of appeals’ order certifying a conflict with this court, which was assigned case No. 2002-1674,
IT IS ORDERED by the court, sua sponte, that the copy of the court of appeals’ order certifying a conflict filed in this case is deemed filed in case No. 2002-1674 as a second copy of the court of appeals’ order certifying a conflict.
IT IS FURTHER ORDERED that appellants herein shall proceed as appellees/cross-appellants in case No. 2002-1674 and appellees herein shall proceed as appellants/eross-appellees in case No. 2002-1674.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.